Citation Nr: 0433804	
Decision Date: 12/22/04    Archive Date: 12/29/04

DOCKET NO.  99-03 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of chronic obstructive pulmonary disease, 
rated as 30 percent disabling prior to December 21, 2000.

2.  Evaluation of chronic obstructive pulmonary disease, 
status post right upper lobe carcinoma with right upper 
lobectomy, rated as 30 percent disabling from January 1, 
2003.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
November 1972 and from December 1975 to October 1985.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating determination of the 
Waco, Texas Department of Veterans Affairs (VA) Regional 
Office (RO) which granted service connection for chronic 
obstructive pulmonary disease and assigned it a 
noncompensable rating.

A hearing was held at the RO in May 1999.  The Board of 
Veterans' Appeals (Board) remanded the case to the RO in June 
2000 and October 2003.  RO rating actions have had the result 
of effectuating an initial 30 percent rating from January 16, 
1998 to December 20, 2000, a 100 percent rating from December 
21, 2000 through December 2002, under 38 C.F.R. § 4.97, 
Diagnostic Code 6819 (2004), and a 30 percent rating 
effective from January 1, 2003.


FINDINGS OF FACT

1.  Prior to December 21, 2000, the veteran's FEV-1 was 72 
and 73 percent; his FEV-1/FVC was 61; and his DLCO (SB) was 
86.

2.  There was not any surgical, X-ray, antineoplastic 
chemotherapy, or other therapeutic procedure or local 
recurrence or metastases for the 6 months prior to January 1, 
2003, and there has been none since then. 

3.  After January 1, 2003, the veteran's FEV-1 was 86 
percent; his FEV-1/FVC was 82, and his DLCO (SB) was 78.

4.  There is no evidence that the veteran has maximum 
exercise capacity less than 15 ml/kg/mm oxygen consumption, 
cor pulmonale, right ventricular hypertrophy, pulmonary 
hypertension, or episode(s) of acute respiratory failure, or 
that he requires outpatient oxygen therapy or has acute 
respiratory failure.

5.  The service-connected disability has not presented such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.  
38 C.F.R. § 3.321(b)(1).  


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 30 
percent for chronic obstructive pulmonary disease prior to 
December 21, 2000 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Code 
6604 (2004).

2.  The criteria for a disability rating in excess of 30 
percent for chronic obstructive pulmonary disease, status 
post right upper lobe carcinoma with right upper lobectomy 
from January 1, 2003 have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.97, Diagnostic Codes 
6604, 6819, 6844 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

There has been a significant change in the law during the 
pendency of the appeals with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [now codified at 38 U.S.C.A.  § 5100 et 
seq. (West 2002)].  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded), withdrawn sub nom. Morton v. Gober, 14 Vet.App. 
174 (2000) (per curiam order).  The new law also includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).

First, VA has a duty to notify the veteran and his 
representative of any information and evidence needed to 
substantiate and complete a claim, and to inform the veteran 
of which information and evidence is to be provided by the 
claimant, and which evidence, if any, it would attempt to 
obtain on the claimant's behalf.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159 (2004).  The record shows 
that VA has met its duties.  The veteran was notified of 
evidence and information needed to substantiate and complete 
his claim and who had what duties in the March 2001, 
September 2001, and November 2002 VCAA letters to him.  The 
letters advised him what evidence is necessary to 
substantiate the claim, what information and evidence not of 
record VA would seek to provide, and the evidence not of 
record which the veteran was expected to provide.  He was 
told when and where to send the information or evidence.

The Board concludes that the discussions in the 
correspondence sent to the veteran informed him of the 
information and evidence needed to substantiate his claim and 
complied with VA's notification requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

Second, VA has a duty to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate his 
claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.103 
(2004).  Service medical records, VA medical records and 
examination reports and private medical records have been 
obtained.  Reasonable attempts were made to obtain identified 
relevant evidence.

VA's development and adjudication of the veteran's claim were 
consistent with the VCAA and the amendments to 
38 C.F.R. §§ 3.103, 3.159 and 3.326(a) and no further action 
is necessary.  VA's duties have been fulfilled.

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that where, as here, VCAA notice was 
not mandated at the time of the initial AOJ decision, the 
appellant has the right to VCAA content-complying notice and 
proper subsequent VA process.  In this case, there was AOJ 
readjudication after the notification was given.  Therefore, 
there was proper subsequent VA process.  

Analysis

Disability ratings are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  38 C.F.R. Part 4.  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  We conclude that 
the disability changed during the rating period and that the 
staged ratings assigned by the RO are warranted.

Rating prior to December 21, 2000

Prior to December 21, 2000, a 30 percent rating was assigned 
under 38 C.F.R. § 4.97, Diagnostic Code 6604, Chronic 
obstructive pulmonary disease (COPD).

A 100 percent rating is warranted if the following findings 
are demonstrated: an FEV-1 of less than 40 percent of 
predicted value or; a FEV-1/FVC ratio of less than 40 
percent, or; a DLCO (SB) of less than 40 percent predicted, 
or; maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption (with cardiac or respiratory limitation), or; cor 
pulmonale (right heart failure), or; right ventricular 
hypertrophy, or; pulmonary hypertension (shown by Echo or 
cardiac catheterization), or; episode(s) of acute respiratory 
failure, or; if outpatient oxygen therapy is required.  

A 60 percent rating is warranted if the following findings 
are demonstrated: an FEV-1 of 40 to 55 percent predicted, or; 
an FEV-1/FVC ratio of 40 to 55 percent, or; a DLCO (SB) of 40 
to 55 percent predicted, or; maximum oxygen consumption of 15 
to 20 ml/kg/min (with cardiorespiratory limit). Id.

A 30 percent rating is warranted if the following findings 
are demonstrated: an FEV-1 of 56 to 70 percent predicted, or; 
an FEV-1/FVC ratio of 56 to 70 percent, or; a DLCO (SB) of 56 
to 65 percent predicted.  Id.

A 10 percent rating is warranted for COPD if the following 
findings are demonstrated: an FEV-1 of 71 to 80 percent 
predicted, or; an FEV-1/FVC ratio of 71 to 80 percent, or; a 
DLCO (SB) of 66 to 80 percent predicted. 38 C.F.R. § 4.97, 
Diagnostic Codes 6604 (2004).

Post-bronchodilatation results are considered.  61 Fed. Reg. 
46720 (Sept. 9, 1996).

On VA examination in June 1998, the veteran's FEV-1 was 73 
percent, his FEV-1/FVC was 61 percent, and his DLCO (SB) was 
86 percent.

On VA pulmonary function test in May 1999, the veteran's FEV-
1 was 72 percent.

On VA examination in June 1999, a chest X-ray revealed only a 
benign, healed granulomatous focus in the left base, 
pulmonary function testing revealed very mild airflow 
obstruction, and the diagnosis was mild chronic obstructive 
pulmonary disease.  

February and May 2001 VA electrocardiograms were normal.  
There is no evidence of maximum exercise capacity less than 
15 ml/kg/min oxygen consumption, cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension, episode(s) 
of acute respiratory failure, or oxygen therapy being 
required prior to December 21, 2000.

In light of the above, a disability rating in excess of 30 
percent prior to December 21, 2000 is not warranted under 
Diagnostic Code 6604.  

The Board has reviewed the rating schedule and can find no 
Diagnostic Code which is more favorable.  See Butts v. Brown, 
5 Vet. App. 532, 538 (1993) (en banc).

Rating from January 1, 2003

A 100 percent rating under Diagnostic Code 6819 is assigned 
from December 21, 2000 through December 2002 and a 30 percent 
rating is assigned from January 1, 2003, under Diagnostic 
Code 6819-6604.  The provisions of 38 C.F.R. § 3.105(e) were 
followed in July 2002, with a proposed rating reduction and 
notice to the veteran. 

A December 2002 VA medical record shows that a mass lesion 
was found on a routine chest X-ray.  A CT scan shortly 
thereafter was consistent with a neoplasm, and lung cancer 
was later confirmed.  The veteran underwent a right upper 
lobe lobectomy in February 2001.  

38 C.F.R. § 4.97, Diagnostic Code 6819 is for consideration 
for the period from January 1, 2003.  It provides for a 100 
percent rating for malignant neoplasms of any specified part 
of the respiratory system, exclusive of skin growths.  It has 
a Note, which provides:  A rating of 100 percent shall 
continue beyond the cessation of any surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic procedure.  
Six months after discontinuance of such treatment, the 
appropriate disability rating shall be determined by 
mandatory VA examination.  If there has been no local 
recurrence or metastases, the rating shall be based on 
residuals.  

At the time of the December 2001 VA examination, the veteran 
reported that he was having follow-up every 6 months with the 
pulmonary and surgery departments, but that he was not 
undergoing any treatment at the present time for his cancer.  

The Board accepts this statement, and the failure of the 
subsequent treatment records to show cancer or cancer 
treatment, and as indicating that the veteran has not been 
receiving surgical X-ray, antineoplastic chemotherapy or 
other therapeutic procedure, and as indicators that there has 
been no local recurrence or metastases.  There is no evidence 
to the contrary.  The Board notes that the Armed Forces 
Institute of Pathology indicated, according to a June 2003 VA 
medical record, that slides of a thyroid nodule contained no 
evidence of malignancy.  

In summary, the RO proposed a rating reduction from 100 
percent to 30 percent in July 2002, as required by Diagnostic 
Code 6819 and 3.105(e).  No surgical, X-ray, anti-neoplastic 
chemotherapy, or other therapeutic procedure is shown for the 
6 months preceding January 1, 2003, nor is any shown 
following January 1, 2003.  Accordingly, continuation of the 
100 percent rating, pursuant to 38 C.F.R. § 4.97, Diagnostic 
Code 6819, from January 1, 2003, is not warranted.

However, other Diagnostic Codes are for consideration, as 
Butts indicates, and in September 2002, the RO did assign a 
30 percent rating under Diagnostic Code 6819-6604 effective 
from January 1, 2003.

On VA examination in April 2004, the veteran's FEV-1 was 86 
percent, his FEV-1/FVC was 82 percent, and his DLCO (SB) was 
78 percent.

The February and May 2001 VA electrocardiograms were normal.  
There is no evidence of a maximum exercise capacity less than 
15 ml/kg/min oxygen consumption, cor pulmonale, right 
ventricular hypertrophy, pulmonary hypertension, episodes 
involving acute respiratory failure, or oxygen therapy being 
required from January 1, 2003.

In light of the above, a disability rating in excess of 30 
percent from January 1, 2003 is not warranted under 
Diagnostic Code 6819-6604.  

The veteran has a residual right upper lobe lobectomy.  
38 C.F.R. § 4.97, Diagnostic Code 6844, Post-surgical 
residuals (lobectomy, pneumonectomy, etc.), is for 
consideration.  Butts.  It is rated based on the General 
Rating Formula for Restrictive Lung Disease.  

Under this formula, a veteran will be rated as 100 percent 
disabled with Forced Expiratory Volume (FEV-1) less than 40 
percent of predicted value, or with the ratio of Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) less than 40 percent, or with Diffusion Capacity 
of the Lung for Carbon Monoxide by the Single Breath Method 
(DLCO (SB)) less than 40-percent predicted, or with maximum 
exercise capacity less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), or with cor 
pulmonale (right heart failure), or with right ventricular 
hypertrophy, or with pulmonary hypertension (shown by Echo or 
cardiac catheterization), or with episode(s) of acute 
respiratory failure, or if the veteran requires outpatient 
oxygen therapy.

A veteran with FEV- 1 of 40- to 55 percent predicted, or FEV- 
1/FVC of 40 to 55 percent, or DLCO (SB) of 40- to 55 percent 
predicted, or maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit) will be rated as 60 
percent disabled. A veteran with FEV-1 of 56- to 70 percent 
predicted, or FEV-1/FVC of 56 to 70 percent, or DLCO (SB) of 
56- to 65 percent predicted, will be rated as 30 percent 
disabled. A veteran with FEV-1 of 71- to 80 percent 
predicted, or FEV-1/FVC of 71 to 80 percent, or DLCO (SB) of 
66- to 80 percent predicted, will be rated as 10 percent 
disabled. 38 C.F.R. § 4.97, Diagnostic Code 6844 (2004).

The veteran's FEV-1 was 86 on VA examination in April 2004.  
His FEV-1/FVC was 82, and his DLCO (SB) was 78.  The VA 
electrocardiograms in February and May 2001 were normal.  So 
was a VA CT Scan of the chest with and without contrast in 
April 2004.  The pulmonary function test in April 2004 
revealed minimal obstructive airways disease with minimal 
diffusion defect.  There is no evidence that the veteran's 
maximum exercise capacity is less then 15 ml/kg/min oxygen 
consumption, or that he has cor pulmonale, right ventricular 
hypertrophy, or pulmonary hypertension, or that he has had 
episode(s) of acute respiratory failure, or that he requires 
outpatient oxygen therapy.  Accordingly, a rating higher than 
30 percent under Diagnostic Code 6844 is not warranted.  

There is no evidence of a compensable degree of disability 
pursuant to 38 C.F.R. § 4.118 (2000, 2004).  The veteran had 
a well healed scar which was 20 centimeters in length on the 
mid portion of the right side of his back on VA examination 
in December 2001.  The scar was not tender to palpation.  

The Board has reviewed the rating schedule and can find no 
other Diagnostic Code which is of benefit.  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993) (en banc).  

In September 2002, the veteran requested separate ratings for 
chronic obstructive pulmonary disease and the right 
lobectomy.  However, under 38 C.F.R. § 4.96, ratings under 
Diagnostic Code 6600 through 6817 and 6822 through 6847 will 
not be combined with each other.  A single rating will be 
assigned under the Diagnostic Code which reflects the 
predominant disability with elevation to the next higher 
evaluation where the severity of the overall disability 
warrants such elevation.

Extraschedular

Preliminary review of the record reveals that the in August 
1999, the RO considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2004) for the claim on 
appeal.  This regulation provides that to accord justice in 
an exceptional case where the schedular standards are found 
to be inadequate, the field station is authorized to refer 
the case to the Under Secretary for Benefits or the Director, 
Compensation and Pension Service for assignment of an 
extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked inference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The Board 
notes that there was not marked interference with work prior 
to December 21, 2000 and that the veteran is now retired.  
The veteran, through a July 2002 statement from a VA 
physician, and his own August 2002 statement, essentially 
indicates that he was forced to retire due to the disability 
at issue.  However, his employer, in a November 2002 VA Form 
21-4192, indicated that it was a service retirement, in an 
information block where the employer was advised:  "If 
retired on disability, please specify."  The Board finds 
that the statement from the employer shows that there was not 
marked interference with employment prior to December 21, 
2000 or from January 1, 2003.  Furthermore, there have been 
no recent hospitalizations due to the disability at issue.  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6- 96 (1996).


ORDER

Entitlement to a disability rating in excess of 30 percent 
prior to December 21, 2000 for chronic obstructive pulmonary 
disease is denied. 

Entitlement to a disability rating in excess of 30 percent 
from January 1, 2003 for chronic obstructive pulmonary 
disease, status post right upper lobe carcinoma with right 
upper lobectomy is denied.





	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



